As filed with the Securities and Exchange Commission on 3/25/2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2015 Date of reporting period:January 31, 2015 Item 1. Schedules of Investments. Edgar Lomax Value Fund Schedule of Investments January 31, 2015 (Unaudited) Shares COMMON STOCKS - 97.23% Value Beverage and Tobacco Product Manufacturing - 4.05% Altria Group, Inc. $ Coca-Cola Co. PepsiCo, Inc. Broadcasting (except Internet) - 0.33% Comcast Corp. - Class A Chemical Manufacturing - 11.49% AbbVie, Inc. Dow Chemical Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 9.17% Apple, Inc. Hewlett-Packard Co. Intel Corp. Raytheon Co. Credit Intermediation and Related Activities - 3.99% Bank of New York Mellon Corp. Wells Fargo & Co. Electrical Equipment, Appliance, and Component Manufacturing - 0.50% Emerson Electric Co. Food Manufacturing - 1.15% Mondelez International, Inc. - Class A Food Services and Drinking Places - 2.13% McDonald's Corp. General Merchandise Stores - 7.25% Target Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 5.81% Allstate Corp. American International Group, Inc. UnitedHealth Group, Inc. Machinery Manufacturing - 7.92% Caterpillar, Inc. General Electric Co. National Oilwell Varco, Inc. United Technologies Corp. Management of Companies and Enterprises - 1.68% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Nondurable Goods - 0.51% Procter & Gamble Co. Mining (except Oil and Gas) - 0.39% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 0.52% Baxter International, Inc. Motion Picture and Sound Recording Industries - 1.43% Time Warner, Inc. Oil and Gas Extraction - 2.89% Devon Energy Corp. Occidental Petroleum Corp. Petroleum and Coal Products Manufacturing - 8.45% Chevron Corp. Exxon Mobil Corp. Professional, Scientific, and Technical Services - 1.16% International Business Machines Corp. Publishing Industries (except Internet) - 3.28% Microsoft Corp. Oracle Corp. Rail Transportation - 2.57% Norfolk Southern Corp. Real Estate - 0.60% Simon Property Group, Inc. Support Activities for Mining - 4.92% ConocoPhillips Halliburton Co. Schlumberger, Ltd. (a) Telecommunications - 8.88% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 2.16% Boeing Co. Ford Motor Co. General Motors Co. Lockheed Martin Corp. Utilities - 4.00% Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $64,738,224) Shares SHORT-TERM INVESTMENTS - 2.66% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.02% (b) Invesco STIT STIC Prime Portfolio - Institutional Class, 0.04% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,861,356) Total Investments in Securities (Cost $66,599,580) - 99.89% Other Assets in Excess of Liabilities - 0.11% TOTAL NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of January 31, 2015. Note 1 – Securities Valuation The Edgar Lomax Value Fund’s (the “Fund”) investments are carried at their fair value. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of January 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
